Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180014405 A1; hereinafter “Kim”) in view of 

In re Claim 1, Kim discloses a flat panel display device (figs. 1, 7-9) (¶ 0096-0101) comprising: 
a substrate SUB including a display region DA and a non-display region (region outside of DA that includes the pads PAD_1, PAD_2; hereinafter “NDA”) disposed at the periphery of the display region DA (¶ 0045);  
a plurality of pixels disposed in the display region of the substrate, the plurality of pixels displaying an image (¶ 0047); 
a plurality of pads (PAD_TL_B_1, PAD_TL_B_2, PAD_TL_B_3) disposed in the non-display region of the substrate; and 
a plurality of connecting lines CL (as shown in fig. 7; same as P_L_A_1 shown in fig. 11; ¶ 0084, 0118-0122) electrically connecting the plurality of pads to the plurality of pixels (¶ 0048), 
wherein the plurality of pads (PAD_TL_B_1, PAD_TL_B_2, PAD_TL_B_3) are disposed below the plurality of connecting lines CL, and are electrically connected to the plurality of connecting lines through contact holes CT_1 (¶ 0084, 0121) formed in a base layer 310 (¶ 0053-0054, 0121), and  
at least some pads among the plurality of pads (PAD_TL_B_2, PAD_TL_B_3) are disposed such that their central axes are inclined at different angles with respect to one side of the substrate.

Kim discloses the base layer 310, into which the contact hole is formed, is base film of the printed circuit board and the base film 310 is flexible (¶ 0054). Kim does not expressly disclose the base film 310 is an insulating layer. However, one of ordinary skill in the art would have recognized that flexible base film 310 of the PCB is formed of an insulating material in order to separate the electrically conducting lines and pads formed above and below the base film.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the base film of Kim as an insulating layer in order to separate the electrically conducting lines and pads formed above and below the base film.


Furthermore, Kim does not expressly disclose wherein the plurality of pads are disposed above the plurality of connecting lines.
In the same field of endeavor, Koide discloses a flat panel display device (figs. 1-10) wherein: a plurality of pads PD are disposed above the plurality of connecting lines (L1, L2, L3) with an insulating layer 13 (¶ 0047) disposed between the plurality of pads PD and the plurality of connecting lines (L1, L2, L3), and are electrically connected to the plurality of connecting lines through contact holes CH (fig. 7; ¶ 0050) formed in the insulating layer 13.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Koide into the display panel of Kim and form the pads above the connecting lines. 
MPEP §2144.04 VI-C states that “Rearrangement of Parts” is a prima facie case of obviousness and an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Therefore, one of ordinary skill in the art would have been motivated to take Koide’s teachings and employ it into Kim’s device as it would have been an obvious matter of design choice.

In re Claim 2, Kim/Koide discloses the flat panel display device of claim 1 outlined above.
Kim further discloses wherein each of the plurality of pixels includes:
a light emitting device (¶ 0047).
Kim does not expressly depict wherein the plurality of connecting lines CL includes: 
a plurality of scan lines arranged in a first direction and connected to respective pixels among the plurality of pixels;  
a plurality of data lines arranged in a second direction intersecting the first direction and connected to respective pixels among the plurality of pixels; and
a thin film transistor connected to the light emitting device.
However, Koide discloses the flat panel display device (figs. 1-10), wherein the plurality of connecting lines include:
a plurality of scan lines G (G1 to Gn) arranged in a first direction X and connected to respective pixels among the plurality of pixels PX (figs. 2-3; ¶ 0032-0033); and
a plurality of data lines S (S1 to Sm) arranged in a second direction Y intersecting the first direction X and connected to respective pixels among the plurality of pixels PX (figs. 2-3; ¶ 0032-0033),
a thin film transistor SW connected to the light emitting device LC (fig. 3; ¶ 0035-0036).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Koide into the display panel of Kim as it would have been an improvement for the layout design of the display device to yield predictable results.

In re Claim 3, Kim/Koide discloses the flat panel display device of claim 1 outlined above.
Kim further discloses wherein the plurality of pads (PAD_TL_B) are disposed such that the central axis of each pad is parallel to the direction in which a corresponding connecting line CL extends (fig. 7).

In re Claim 4, Kim/Koide discloses the flat panel display device of claim 1 outlined above.
Kim further discloses the flat display panel further comprising a driving circuit 300 electrically connected to the plurality of pixels and the pad (fig. 1; ¶ 0048, 0100, 0118),
wherein the driving circuit 300 is disposed in the non-display region of the substrate (fig. 1).

In re Claim 5, Kim/Koide discloses the flat panel display device of claim 1 outlined above.
Kim further discloses the flat display panel (fig. 1; ¶ 0048, 0100, 0118) further comprising a driving circuit 350 electrically connected to the plurality of pixels through the pad (PAD_TL_B_1, PAD_TL_B_2, PAD_TL_B_3),
wherein the driving circuit 350 is provided by a flexible printed circuit board 300 electrically connected to the pad (PAD_TL_B_1, PAD_TL_B_2, PAD_TL_B_3).

In re Claim 6, Kim/Koide discloses the flat panel display device of claim 1 outlined above.
Kim does not expressly disclose at least one pad among the plurality of pads overlaps with another connecting line connected to an adjacent pad.
Koide discloses at least one pad (e.g., the leftmost pad of PDG1 in fig. 4; hereinafter “PD1”) among the plurality of pads PD overlaps with another connecting line connected to an adjacent pad (e.g. second leftmost connecting line L1; hereinafter “L1_ov”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Koide into the display panel of Kim in order to accommodate the plurality of connecting lines in a narrower frame, i.e., non-display area and meet the demand of narrower frame in the display device (¶ 0003, 0040 of Koide).

In re Claim 7, Kim/Koide discloses the flat panel display device of claim 6 outlined above.

Koide further discloses the flat panel display device (figs. 1-10), wherein the plurality of connecting lines (L1, L2, L3) are formed in one piece with a plurality of scan lines or electrodes of capacitors in the plurality of pixels (¶ 0046; “The first metal layer GL1 forms not only the lead L, but also, for example, the scanning line G of the pixel PX in the display area DA. The lead L and the scanning line G are located in the same metal layer and are formed of, for example, a light-shielding metal material such as molybdenum (Mo) or tungsten (W) or an alloy of a combination of these light-shielding metal materials, in the same manufacturing process”).

In re Claim 8, Kim/Koide discloses the flat panel display device of claim 7 outlined above.
Koide discloses wherein the plurality of pads PD and a plurality of data lines S1 are formed (fig. 1).
Regarding the claim limitation “wherein the plurality of pads and a plurality of data lines are formed using a same process”: this limitation pertains to be a product-by-process limitation and the process of forming the plurality of pads and a plurality of data lines does not distinguish the product from the prior art. Referring to MPEP §2113, regarding Product-by-Process Claims:
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893